DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,2,4,6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Monbrison (US 4493163).
 teaches an irrigation system for hydroponic crops, of the type used in growing tanks containing a nutrient solution or hydroponic solution, characterized in that it comprises:
- a grid (see label Figure 6 below) partially submerged in the nutrient solution of the growing tank (tray 1), said grid being formed by longitudinal straight channels (see label Figures 6 and 8 below) wherethrough a nutrient solution circulates, said straight channels being separated from each other by adjacent cells (12) where the plants to be grown are arranged, said cells being connected to said longitudinal straight channels  and/or to each other; and where the straight channels have a cross-section in the shape of an inverted U, so that its lower face is completely open,
- at least one irrigation emitter (6, see lines 1-10 of col. 5, lines 5-15 of col. 6) disposed in a straight channel of the grid, said emitter being configured to emit a volume of water or nutrient solution into the nutrient solution contained in the tank  or on the surface of same.
	For claim 2, Monbrison teaches wherein it includes an irrigation head comprising at least one pump (see lines 14-18 of col. 4), said head being connected by one part to the growing tank or to a storage tank of nutrient solution through drainage pipes (24) and by another part, to the irrigation emitters (6, see lines 1-10 of col. 5, lines 5-15 of col. 6).
 teaches wherein the adjacent cells (12) are formed by lateral walls or sides (see label Figure 6 below) joined together forming the structure and perimeter thereof, delimiting a space configured to locate one or more plants to grow and where said sides comprise openings (13) wherethrough the cells are connected to the channels and/or to each other (see label Figures 6 and 8 below).
For claim 6, Monbrison teaches wherein the grid (see label Figure 6 below) is secured to the sides and/or to the bottom of the growing tank or may form part of the structure of the growing tank (see Figures 1-4 and 7).







    PNG
    media_image1.png
    1379
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1366
    877
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Monbrison (US 4493163) in view of Greenbaum (US 4178715).
For claim 3, Monbrison further teaches an upper central element (see label Figure 6 below) which gives support to the irrigation emitters, said upper element being parallel to the surface of the nutrient solution contained in the growing tank, so that the lateral walls together with the 
However, Monbrison lacks to mention sides or lateral walls  perpendicular to the surface of the nutrient solution wherein they are partially submerged or at least comprise a longitudinal plane perpendicular to said surface, said lateral planes being equipped with one or more openings wherethrough they are connected to the adjacent cells.
Greenbaum teaches that it is old and well known in the art to provide an irrigation system having sides or lateral walls (25,29) perpendicular to the surface of the nutrient solution (note that the nutrient solution is flowing within walls (25,29)) wherein they are partially submerged or at least comprise a longitudinal plane perpendicular to said surface, said lateral planes being equipped with one or more openings (18) wherethrough they are connected to the adjacent cells (see Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Monbrison so as to include sides or lateral walls  perpendicular to the surface of the nutrient solution wherein they are partially submerged or at least comprise a longitudinal plane perpendicular to the surface, the lateral planes being equipped with one or more openings .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monbrison (US 4493163) in view of Fujii et al. (US 2011/0010991).
For claim 5, as described above, Monbrison teaches most of the claimed invention except for mentioning wherein the cells comprise a support equipped with one or several orifices to place the plants and where the support may be a floating structure situated in the space delimited by the sides of the cells or may be a structure resting on the grid.
Fujii et al. teach that it is old and well known in the art to provide an irrigation system having cells (9,10) comprise a support (9,10) equipped with one or several orifices (opening from member (9) to member (10) where medium (2) is inserted therein) to place the plants (18) and where the support may be a floating structure situated in the space delimited by the sides of the cells or may be a structure resting on the grid (see Figure 1).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Monbrison so as to include cells comprise a support .
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Monbrison (US 4493163) in view of Cooley et al. (WO 2016/147128).
For claim 7, as described above, Monbrison teaches most of the claimed invention except for mentioning wherein the grid is floating, comprising floating bodies situated in spaces between cells and in the spaces between cells and channels. 
Cooley et al. teach that it is old and well known in the art to provide an irrigation system having the grid is floating, comprising floating bodies (50 in Figure 10 for example) situated in spaces between cells and in the spaces between cells and channels.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Monbrison so as to include floating grid, in a similar  et al., so as to facilitate the circulation of nutrient solution into plant roots.
	Claims 8,9,11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Monbrison (US 4493163).
	For claim 8, as described above, Monbrison teaches most of the claimed invention except for mentioning an angle of incidence against the nutrient solution contained in the tank between 0° and 80°, with 0° being parallel to the surface of the nutrient solution and with the condition that when the angle is 0° the irrigation emitter is immersed in the nutrient solution contained in the tank.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Monbrison so as to include an angle of incidence against the nutrient solution contained in the tank between 0° and 80°, with 0° being parallel to the surface of the nutrient solution and with the condition that when the angle is 0° the irrigation emitter is immersed in the nutrient solution contained in the tank, since to do so would be considered as a matter of design choice depended on the intended use of the user, wherein no stated problem is solved, or any new 
	For claims 9 and 14, as described above, Monbrison teaches most of the claimed invention except for mentioning wherein the irrigation emitters are configured to emit a flowrate of water or nutrient solution between 15 litres/hour and 600 litres/hour at a dynamic pressure in the irrigation emitter) of between 0.15 Kg/cm2 and 6 Kg/ cm2.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Monbrison so as to include the irrigation emitters are configured to emit a flowrate of water or nutrient solution between 15 litres/hour and 600 litres/hour at a dynamic pressure in the irrigation emitter) of between 0.15 Kg/cm2 and 6 Kg/ cm2, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the flowrate of water and/or the dynamic pressure has to be at a specific range, it is believed that through trial and error during the assembly process that one 
For claim 11, as described above, Monbrison teaches most of the claimed invention except for mentioning irrigation emitters forming triangles therebetween by way of quincunx, squares or rectangles.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the irrigation emitters of Monbrison in whatever formation was desired or expedient, wherein applicant did not provide a reason or a stated problem is solved by having the specific formation as claimed versus the shape taught by the prior art.  Note that a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use; therefore, it is believed that through trial and error during the assembly process that one comes up with a particular formation to meet the require design criteria for assembling of an irrigation system.
For claim 12, Monbrison as modified further teaches where the irrigation emitters emit a stream of water or nutrient solution against the nutrient solution contained in the tank, generating a main

	For claim 13, as described above, Monbrison teaches most of the claimed invention except for mentioning wherein the irrigation emitters emit a stream of water or nutrient solution with an inclination between 0° and 80°, with 0° being parallel to the line formed by the surface of the nutrient solution contained in the growing tank.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Monbrison so as to include an inclination between 0° and 80°, with 0° being parallel to the line formed by the surface of the nutrient solution contained in the growing tank, since to do so would be considered as a matter of design choice depended on the intended use of the user, wherein no stated problem is solved, or any new or unexpected result achieved, and it appears that the invention would perform equally well with the angle used in Monbrison.
	For claim 15, Monbrison as modified further teaches wherein the irrigation emitters (6, see lines 1-10 of col. 5, lines 5-15 of col. 6) receive 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRINH T NGUYEN/Primary Examiner, Art Unit 3644